Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 03/01/2022. Presently claims 1, 3 and 5-10 are pending. Claims 2 and 4 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20170181568A1) in view of Whitney (US6339985B1) and Marchi (US20150238040A1).
Regarding claim 1, Wang disclose apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising: 
a receptacle to contain the product to be ground and provided with an unloading aperture (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder); 
a fixed grinder (fig.1: (20)) (paragraph 0044); 
a mobile grinder (fig.1: (30)) connectable to a drive motor (fig.1: (70)) (paragraph 0048); 

said grinding chamber, said fixed grinder and said mobile grinder defining a reception compartment (see fig.1 below), put in communication with said unloading aperture (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder), 
and an unloading compartment (fig.1: (11)), separated from said reception compartment by means of grinding teeth of the fixed (fig.1: (20)) and mobile grinders (fig.1: (30)) and put in communication with the discharge aperture (fig.2: (13)) (paragraph 0045), 
wherein said grinding apparatus comprises at least a cleaning device (fig.1: (40)), associated with the mobile grinder (paragraph 0044 and 0049), and 
at least a control unit (paragraph 0014: automatic), provided with commutation means, and associated with the drive motor (fig.1: (70)) so as to make said mobile grinder rotate in a first direction of rotation which is mainly for grinding (paragraphs 0048-0049),
 and, to allow the discharge of ground residues present in the unloading chamber by means of said cleaning device (paragraph 0049-50), and 
wherein said cleaning device comprises at least a cleaning blade (see fig.2 below) which is symmetrical with respect to a radial direction of said cleaning device and which comprises at least a cleaning part protruding radially (see fig.2 below) with respect to said cleaning device (fig.1: (40)) and projecting inside said unloading compartment (paragraph 0046), and 


Wang does not disclose and, alternatively, in a second direction of rotation for cleaning; and 

    PNG
    media_image1.png
    611
    617
    media_image1.png
    Greyscale
The cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product.

















    PNG
    media_image2.png
    523
    653
    media_image2.png
    Greyscale



























Marchi teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising:
a cleaning device (fig.8: (60)) comprises a cleaning part protruding radially (figs.6-and 8: (58))) projecting above at least a portion of a mobile grinder (figs.6 and 8: (57)) in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of an unloading compartment (fig.5: (53)) from residues of ground product (paragraph 0063).

Both of the prior arts of Wang and Marchi are related to apparatus for grinding a product initially in the form of granules.
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of the apparatus of Wang to have the cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Wang does not disclose and, alternatively, in a second direction of rotation for cleaning;
Whitney teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising: 
a receptacle (fig.1: (37)) to contain the product to be ground and provided with an unloading aperture (figs.1 and 6: the aperture between element (37) and element (30)) (col.5 lines 8-39); 
a grinder (fig.1: (10)) connectable to a drive motor (fig.1: (7)); 
a grinding chamber (fig.6: (30)) in which the grinder (fig.6: (10)) is located and provided with a discharge aperture (see fig.6 below) to discharge the ground product (col.6 lines , 

and an unloading compartment (see fig.6 below), separated from said reception compartment by means of grinding teeth of the grinder (fig.1: (10)) and put in communication with the discharge aperture (see fig.6 below), 
wherein said grinding apparatus comprises at least a cleaning device, associated with the mobile grinder, and at least a control unit (fig.20: CPU), provided with commutation means, and associated with the drive motor (fig.20: (motor)) so as to make said mobile grinder rotate in a first direction of rotation which is mainly for grinding (fig.19B: auger has counter clockwise rotation), and, alternatively, in a second direction of rotation for cleaning (fig.19B: reverse direction of auger to begin cleaning cycle), opposite to the first direction of rotation (col.10 line 1-15).
Both of the prior arts of Wang and Whitney are related to apparatus for grinding a product initially in the form of granules.
The prior art of Wang disclose all the elements of claim1, accept the rotation in two direction;
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang to have the motor rotates in two directions and the cleaning device is rotated alternatively, in a second direction of rotation for cleaning, opposite to the first direction of rotation as taught by Whitney, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 
    PNG
    media_image3.png
    497
    589
    media_image3.png
    Greyscale
1396 (2007)].  













Regarding claim 3, Wang disclose wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment (see fig.2 above and fig.1: the part of the blade that extended along the vertical axis and brush the element (10)).

Regarding claim 5, Wang disclose said cleaning device comprises a plurality of cleaning blades (see fig.2 above) distanced equally from each other.  


Regarding claim 6, Wang disclose wherein said cleaning device comprises three cleaning blades reciprocally distanced at an angle about 1200  (see fig.2 above at least three of the blades reciprocally distanced at an angle about 1200 ).  

Regarding claim 7, Wang disclose wherein said cleaning device (see fig.2 above) comprises an annular support removably connectable to said mobile grinder (fig.1: (30)).
Regarding claim 8, Wang disclose grinding method using a grinding apparatus as in claim 1, comprising: 
a step of introducing the product to be ground into the receptacle (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder) located upstream of the fixed grinder (fig.1: (20)) and of the mobile grinder (fig.1: (30)) with which the cleaning device (fig.1: (40)) is associated; 
at least a step of mainly grinding the product to be ground by means of the rotation of the mobile grinder (fig.1: (30)) with respect to the fixed grinder (fig.1: (20)) in a first direction of rotation (paragraphs 0048-0049); 
and at least a step of cleaning the lateral wall of the unloading compartment fig.1: (11)) of residues of ground product by means of rotation of said mobile grinder (14) with which the cleaning device (30) is associated (paragraph 0049-50), 

Whitney teaches the cleaning device is rotated alternatively, in a second direction of rotation for cleaning, opposite to the first direction of rotation (col.10 line 1-15 and fig.19B).
Therefore, Wang in view of Whitney teaches the limitations of claim 8.

Regarding claim 9, Whitney teaches the passage from said mainly grinding step in said first direction of rotation of the mobile grinder to said cleaning step in said second direction of rotation occurs automatically when said mobile grinder stops rotating in said first direction of rotation (col.6 last 2 lines 29-col.7 line 15).  

Regarding claim 10, Wang disclose even during said first mainly grinding step the cleaning device is active to remove possible residues of ground product at least from the unloading compartment (paragraph 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725